Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 1 of 7 - Page ID#:
                                     5073



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KENTUCKY
                                      SOUTHERN DIVISION
                                            LONDON

    UNITED STATES OF AMERICA,                             )
                                                          )
          Plaintiff,                                      )    Criminal No. 6:13-cr-00020-GFVT-HAI-8
                                                          )
    v.                                                    )
                                                          )
    WAYNE CARL MARCUS,                                    )                        ORDER
                                                          )
          Defendant.                                      )

                                             *** *** *** ***

         This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 1442.] Defendant Wayne Marcus has been charged with

a violation of his supervised release. On July 21, 2014, Mr. Marcus was sentenced to 100

months of imprisonment followed by a four year term of supervised release upon his plea of

guilty to conspiracy to distribute fifty grams or more of a methamphetamine mixture in violation

of 21 U.S.C. § 846. [R. 705.]

         On October 23, 2020, Mr. Marcus reported to the U.S. Probation Office in London. A

urine sample taken from Mr. Marcus during that visit indicated the presence of

methamphetamine. [R. 1442 at 1.] Mr. Marcus signed a written admission for such use. Id. Mr.

Marcus’s use of methamphetamine constitutes two violations of his supervised release. First, he

has committed a Grace C violation by illegally possessing a controlled substance. Second, he

has committed a Grade B violation by committing a federal, state, or local crime. 1 Id.

Additionally, on August 4, 2020, the USPO received a urine analysis from Renew Recovery, an

outpatient drug treatment center that Mr. Marcus voluntarily enrolled in upon release, which



1
 Because use of an illegal substance equals possession and Mr. Marcus has a prior drug conviction, his use of
methamphetamine constitutes a violation of 21 U.S.C. § 844(a).
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 2 of 7 - Page ID#:
                                     5074



indicated the presence of Suboxone. Id. at 2. Mr. Marcus, however, was not charged with a

supervised release violation for his use of Suboxone. Id.

       On November 6, 2020, Defendant Marcus appeared before Judge Ingram by

videoconference for his initial appearance, pursuant to Federal Rule of Criminal Procedure 32.1.

[R. 1435.] During the hearing, Mr. Marcus was advised of his constitutional rights. [R. 1442 at

2.] Moreover, the United States made an oral motion for interim detention. Id. Although the

Defendant argued for release, Judge Ingram found detention to be appropriate. Id. On

November 13, 2020, Defendant Marcus appeared again before Judge Ingram for his final

hearing. There, Mr. Marcus waived a formal hearing and stipulated to the violations imposed

upon him under Rule 32.1(a)(6) and 18 U.S.C. § 3143(a). Id. The Magistrate Judge found Mr.

Marcus to be “competent to stipulate to the violations and that the stipulation was knowingly,

voluntarily, and intelligently made,” and that the “stipulation [was] consistent with the advice of

counsel.” Id. at 3.

       At the final hearing, the parties disagreed about the appropriate sentence for Mr.

Marcus’s violations and disputed whether the mandatory exception to revocation and

imprisonment found in 18 U.S.C. § 3583(d) was applicable. The Government sought a sentence

of one year of imprisonment followed by four years of supervised release; Defendant sought

time-served followed by supervised release and additional conditions regarding his substance

abuse treatment. Id. At the final hearing, the Government stated that the “Defendant completed

the five-hundred-hour Residential Drug Abuse Program (“RDAP”) during his term of

imprisonment and ten hours of substance abuse treatment while on BOP-supervised home

confinement prior to formal release to this Court’s supervision.” [R. 1442 at 3.] The

Government thus argued that the numerous hours of substance abuse treatment already

completed by the Defendant weighed against applying the exception. Id. Although the
                                                 2
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 3 of 7 - Page ID#:
                                     5075



Government noted that the Defendant was “employed at the time of the violations, was honest

about his methamphetamine use after his positive drug test results, and stipulated to the

violations, . . . the violations occurred just two months into [his] term of supervision and after

numerous hours of substance abuse treatment had been invested in him.” Id. Additionally, the

government noted that Mr. Marcus’s criminal history “indicates a pattern of not complying with

the Court’s orders and the law” and includes dangerous conduct like burglary and convictions of

contempt of court. [R. 1442 at 3-4.] Finally, the Government argued that “a term of

imprisonment will act as a general and specific deterrent and also protect the public from the

Defendant’s criminal behavior.” Id. at 4.

       In response, defense counsel stated that the Defendant was released in April 2020 and

soon thereafter graduated from a treatment program that required him to attend counseling once a

week. Id. Also, during that same period of time, Mr. Marcus’s mother passed away and defense

counsel stated that, “despite such a traumatic event often being a trigger for people in recovery,

Defendant was able to find healthy ways to cope with his loss.” Id. Moreover, Mr. Marcus

maintained steady employment—often working over fifty hours a week. Id. Defense counsel

also referenced Mr. Marcus’s voluntary enrollment in Renew Recovery while he waited two-

months for his Court-imposed treatment to begin, that he began using drugs at the age of twelve

and had never received drug abuse treatment at the time of his conviction in 2014, and that

Defendant’s release “marked the first time since his drug abuse began that he had been sober and

not in state or federal custody”. Id. at 4-5. Finally, defense counsel described Mr. Marcus’s use

of Suboxone and methamphetamine as mistakes, but argued that “in light of [his]

accomplishments and the availability of his job to return to,” the exception to mandatory

revocation and imprisonment should be applied to his case. Id. at 5.



                                                  3
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 4 of 7 - Page ID#:
                                     5076



       After hearing both arguments, Judge Ingram next evaluated the entire record and

considered all of the 18 U.S.C. § 3553 factors imported into the § 3583(e) analysis in

determining whether to apply the exception to mandatory revocation and imprisonment in this

case. Under Section 3583(e), a defendant’s maximum penalty for a supervised release violation

hinges on the gravity of the underlying offense of conviction. Here, Mr. Marcus was convicted

of conspiracy to distribute fifty grams or more of a methamphetamine mixture, a Class B felony.

See 18 U.S.C. § 3559(a)(2); 21 U.S.C. § 841(b)(1)(B). Class B felonies carry a maximum

revocation sentence under § 3583 of thirty-six months of imprisonment. 18 U.S.C. § 3583(e).

Under § 3583(h) and § 841(b)(1)(B), there is no maximum term of supervised release that may

be re-imposed.

       The United States Sentencing Guidelines’ Policy Statements in Chapter 7 “provide

advisory imprisonment ranges for revocation premised on criminal history (at the time of

original sentencing) and the ‘grade’ of the particular violation proven.” [R. 1442 at 6; See

United States v. Perez-Arellano, 212 F. App’x 436, 438-49 (6th Cir. 2007).] The Guidelines also

instruct that “[w]here there is more than one violation of the conditions of supervision, or the

violation includes conduct that constitutes more than one offense, the grade of the violation is

determined by the violation having the most serious grade.” U.S.S.G. § 7B1.1(b). Here,

Defendant’s admitted conduct in Violation #1 qualifies as a Grade C violation. His admitted

conduct in Violation #2 qualifies as a Grade B violation. Thus, given Mr. Marcus’s criminal

history category of IV (the category t the time of conviction in the District), and a Grade B

violation, Defendant’s range, under the Revocation Table of Chapter Seven, is twelve to eighteen

months. See U.S.S.G. § 7B1.4(a).

       Next, Judge Ingram stated that “[b]y statute, the Court must revoke Defendant because he

possessed a controlled substance.” [R. 1442 at 6’ 18 U.S.C. § 3583(g)(1).] Judge Ingram
                                                 4
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 5 of 7 - Page ID#:
                                     5077



indicated, however, that “even if revocation and imprisonment were not mandated by

Congressional directive, revocation and imprisonment would be appropriate in this case.” [R.

1442 at 6.] In his analysis, the Magistrate Judge first considered the nature and circumstances of

Mr. Marcus’s conviction and determined that his underlying crime was “troubling and serious.”

Id. at 7. Judge Ingram also found Mr. Marcus’s drug use while on supervised release poses a

risk of returning to criminal conduct, which is dangerous to the public. Id. Next, Judge Ingram

found that Mr. Marcus’s “repeated drug use (of Suboxone and the methamphetamine) very

shortly after being released and after completing RDAP” to indicate that, although more drug

treatment is needed, the exception to prevent Mr. Marcus from being imprisoned to attend more

treatment and education was inappropriate in his case. Id. at 7-8. Next, the Magistrate Judge

indicated that Mr. Marcus’s violation of the Court’s trust soon after being released weighed

against the exception being applied. Id. at 8. Finally, regarding the need to avoid unwarranted

sentencing disparities, Judge Ingram found a below-Guidelines range of six months followed by

four years of supervised release to be appropriate because the “Defendant’s accomplishments

thus far are significant and imposing a sentence that will aid in the continuance of that progress

is preferred.” Id. at 9. The Magistrate Judge indicated that the four years of supervised release

will “give Defendant more stability, more opportunities for treatment, and plenty of time to

prove he can function without drugs.” Id. The Magistrate Judge also found that the first six

months of Mr. Marcus’s supervised released should be conducted as home confinement to

promote his sobriety. Id. The Court agrees with this recommendation and echoes Judge Ingram’s

statement that the “Defendant is warned that he cannot expect leniency again.” Id.

       Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

Recommendation advises the parties that objections must be filed within fourteen (14) days of

service. Id. at 16; see 28 U.S.C. § 636(b)(1). Mr. Marcus has not filed any objections to Judge
                                                 5
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 6 of 7 - Page ID#:
                                     5078



Ingram’s Report and Recommendation and filed a waiver of allocution on December 1, 2020.

[R. 1444.]

       Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

also barred from appealing to a district court’s order adopting that report and recommendation.

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

the record and agrees with Judge Ingram’s recommended disposition.

       Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

as follows:

       1. The Report and Recommendation [R. 1442] as to Defendant Wayne Carl Marcus is

              ADOPTED as and for the Opinion of the Court.

       2. Defendant Marcus is found GUILTY of all violations;

       3. Mr. Marcus’s Supervised Release is REVOKED;

       4. Mr. Marcus is hereby SENTENCED to a term of incarceration of six months;

       5. Mr. Marcus’s supervision term is re-imposed for a period of four years on the same

              conditions previously imposed with an additional special condition that Defendant

              shall be placed on home detention for a period of six (6) months, to commence upon

              release from confinement;

       6. Mr. Marcus’s allocution hearing set for December 18, 2020 is hereby CANCELLED

              as Defendant Marcus has since filed a waiver of allocution [R. 1444.];

       7. Judgment shall enter promptly.
                                                  6
Case: 6:13-cr-00020-GFVT-HAI Doc #: 1445 Filed: 12/11/20 Page: 7 of 7 - Page ID#:
                                     5079




This the 10th day of December, 2020.




                                       7
